SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

283
CA 11-02395
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF KHA’SUN CREATOR ALLAH,
PETITIONER-APPELLANT,

                      V                                          ORDER

ALBERT PRACK, DIRECTOR, S.H.U./INMATE
DISCIPLINARY PROGRAMS, NEW YORK STATE
DEPARTMENT OF CORRECTIONAL SERVICES,
RESPONDENT-RESPONDENT.


KHA’SUN CREATOR ALLAH, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (M.
William Boller, A.J.), dated September 19, 2011. The order denied the
request of petitioner for expungement and directed that a new
disciplinary hearing be conducted.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court